PER CURIAM
*607Mother and father appeal juvenile court judgments that asserted jurisdiction over their two children, D and K. The court took jurisdiction over the children based on allegations that (1) D has medical problems requiring treatment that parents are unwilling to provide, (2) after those problems surfaced, *831parents were rejecting the involvement of child protective services and refusing to allow access to K, and (3) parents' chaotic lifestyle interferes with their ability to safely parent. On appeal, parents argue that the record is legally insufficient to support the court's assertion of jurisdiction on any of those bases. In response, the Department of Human Services concedes that the evidence is legally insufficient to establish jurisdiction over either child and that the judgments should be reversed. We agree, accept the concession, and reverse the jurisdictional judgments.
Reversed.